Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 13 February 1798
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


        
          my dear sister,
          Philadelphia Febry 13 1798
        
        I wrote you on the 23 Jan’ry. you have not received a Letter of that date, for a very good reason, that it still lies unfinishd in my desk, and now it is so much out of date that I do not think it worth sending. in it however I acknowledgd a Letter from you, and one for Mrs smith which I sent, also 2 Letters from the children all of which I forwarded to their Mamma. I have now the pleasure of informing the Children that their Father returnd to East Chester about a fortnight since in very good Health, as there Mamma informs me.
        Yesterday my dear sister I received Your kind Letter of Jan’ry 28th I thank you for it. I know your many cares and avocations, and can allow for your not writing frequently tho I always regreet whatever deprives me of that pleasure. Eliza is not firm, and should not be exposed. I am sorry to hear she has had such an attack, but I believe it is of the Rhumatic kind, which you and I entaild upon our Children I am scarcly ever free from it, yet do not think it worth while to complain unless it is when attended by fever I have then found much relief from bleeding. I hope cousin Betsy made use of the same remedy. I will send you a receit for some powders which I have found great releif from and always keep by me. cousin william wrote me a very good Letter for which I thank him. he is eager after knowledge and would not deserve to claim kindred with his Country if at a period like the present he was not alive to every event which affects her. this anxiety however ought not to interfere

with the persuit of those studies which more particuliarly fall to his investigation whilst at the university. The only fault I have found with him on this Head is permitting his persuits to be too desultory, not regarding the Maxim of the Great De Witt, “one thing at one time” by that means he accomplishd Great things, but to derive advantage from any science or persuit, it should be persueded with assiduity, and investigated with attention. any person at all conversant in the world must be stupid indeed not to take an interest in the Great Events which are now acting upon the Theater of the World, particuliarly the French revolution which astonishes the universe. I know not how better to describe it than in the words of a late writer
        [“]It is an atrocious tragedy, directed by monsters, and supported by Heroes. The military department commands admiration, the political part horrour. The Men of France as soldiers are unconquerable, as Citizens they tremble and suffer. Intrepid in the field before the most Warlike troops of Europe, but at Home the slaves of a handful of Wretches.” at the End of the 1794, according to a report presented to the convention of France, the war at that period had cost the French Armies Six hundred and fifty thousand Men. if says the writer (who was one of the General of their Armies) [“]if to this number, which is one third less than the truth, we add the losses by Emigration the Guillotine, want and civil war it will be seen with horror, that this state of anarchy has deprived France of twelve hundred thousand Men without including the aged, the women and Children”
        What a dreadfull warning this: how many must have fallen since, in the course of the last four years? Yet in this state of that desolated and desolating Country, behold in our National Legislature a Number, much too formidable Who would lay this Country, its Government Laws & Liberties prostrate at the feet of that awefull Nation, Who would change our present happy and mild Government, for a tyrranny worse than was ever exercised by Nero or Caligulla. by a thousand efforts are they endeavouring to undermine our Religion. they assure it by Books by pamphlets, by Emisaries, by a corruption of manners, well knowing that untill they can prevail destroy that Barrier which exalteth a Nation, no weapon formed against us shall prosper—and may God of his mercy preserve us, not withstanding our merited punishment;
        I am ashamed to mention a most disgracefull buisness which has

occupied for ten days the national Legislature, and has been finally determined by the party who are ever opposed to all measures for the support of the order and dignity of the Government. in this particular case a majority is not sufficient. the constitution has required that 2 thirds of the members should concur in the expulsion of its members. instead of considering what was due to the Honour of the House, as Legislatures and as gentlemen, they have sufferd narrow party views to opperate, and one vote on their side could not be spaired, tho given by a brute or a savage— this one act has created more warmth, more wrath more ill will, than the most momentous questions of National concern. Mr Griswold the Member insulted is a very respectable Man connected with all the first families in the State of Conneticut, whose Ancesstors was Govenour of the state, and who has himself been long in publick office but nothing has arrisen to give the Jacobins so much pleasure as to mortify that state which they hate with a more peculiar venom— my dear sister, I am sick, sick sick of publick Life, however enviable it may appear to others and if the End of our Creation was not best answered by the most good we can do, I Should wish to hide myself in the shades of Peacefeild, Secured from the Noise of the World, its power and ambition. Publick service becomes urksome to all men of talents and to men in Years, who are worn out by continual opposition and by constant exertions to support order Harmony and peace against ambition disorder and anarchy. I hope we may be held together, but I know not how long, for oil & water are not more contrary in their natures, than North and south. yet I see so many evils arrising from a devisision that I deprecate it during my day—
        but I will quit a subject upon which conjecture becomes painfull. I will add a hope at concluding, that the mean spirited wretches from our own state who could vote for continuing Lyon in his place, may never again be sent to disgrace our state. be cautious to whom you communicate my sentiments. I am not asshamed of them, but perhaps I ought not to write Them so freely
        I am rejoiced at the favourable account you give me of the Children. my Love to them. the better they are the more I shall Love them I design to write to them soon. I have heard of my Childrens leaving Hamburgh for Berlin, but have not any Letters from them since.
        Not a word of an official nature has transpired from our Envoys— there is foul play I doubt not and their communications are stop’d,

but of what may we not suppose a government capable, who can lay every obligation prostrate before them, who are bound by no tye and restraind by no principle—
        Give my Love to miss Polly and tell her I wish her very happy in her connection—
        I have not had a Letter from Mrs smith for more than a week
        The President desires to be rememberd to you. if Congress sit till June as it seems likely and do—as they have done—I do not know but they will destroy, one of the Countrys best Friends.
        Tell Abby she must learn to write and send me a Letter— I have some Books for John When I have an opportunity of sending them. if the Children want any thing let it be known to your affectionate / Sister
        
          Abigail Adams
        
      